Citation Nr: 1713048	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-33 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for skin cancer, to include melanoma, basal cell carcinoma (BCC), and squamous cell carcinoma (SCC), to include as due to exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1944 to August 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered a November 2008 rating decision that, in pertinent part, denied service connection for lymphoma and melanoma.  The claims file is now in the jurisdiction of the Los Angeles, California RO.  In his December 2012 VA Form 9, the Veteran requested a Travel Board hearing; he failed (without giving cause) to appear for such hearing scheduled in November 2016 (and his hearing request is deemed withdrawn).  

Statements from the Veteran suggest that he believed he was represented by the Military Order of the Purple Heart (MOPH).  However, a VA Form 21-22 (required to establish representation) appointing that organization as his representative is not associated with his record.  [In July 2014, he submitted a VA Form 21-22a that appointed a non-accredited attorney as his representative in a pension claim under 38 C.F.R. § 14.630, allowing the attorney to represent him only for that specific claim.]  A February 2017 letter from the Board notified the Veteran that a VA Form 21-22 appointing the MOPH was not associated with the record, offered him the opportunity to appoint a representative, and informed him that if he did not respond within 30 days, the Board would assume he wished to represent himself.  He did not respond, and the Board proceeds with the assumption he is appearing pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In an April 2013 statement, an employee of the MOPH indicated the Veteran was requesting a Decision Review Officer (DRO) hearing at the Los Angeles RO.  The RO did not respond to the request because the Veteran had not appointed that organization as his representative.  He has not requested a hearing acting pro se. 

The Veteran's proposed theory of entitlement is one of presumptive service connection, based on an allegation of exposure to ionizing radiation in Hiroshima, Japan. 

Service connection for a disability based on ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred in, or aggravated by, service.  A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The term "radiation-risk activity" includes (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R.    § 3.309(d)(3)(ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits either Hiroshima or Nagasaki, Japan."  See 38 C.F.R. § 3.309(d)(3)(vi).  
A veteran is entitled to special development under 38 C.F.R. § 3.311 if such veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and such disease was manifested during specified periods as defined in 38 C.F.R. § 3.311(b)(5).  In all claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(ii).  After such development, if it is determined that the Veteran was exposed to ionizing radiation and subsequently developed a radiogenic disease that manifested during the specified period, the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.   The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.  

VA treatment records note a history of non-Hodgkin's lymphoma and skin cancer, to include BCC and SCC.  Lymphomas other than Hodgkin's disease is listed among those subject to presumptive service connection for a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(2).  Skin cancer manifested 5 years or more after exposure is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  

The Veteran's complete service treatment and personnel records are fire-related and are therefore unavailable for review.  Notably, a report of separation notes he received the Army of Occupation Medal.  In September 2008 the National Personnel Records Center (NPRC) indicated records to confirm radiation risk or exposure and service in Japan could not be reconstructed.  However, it was also noted that a search for documents showing the Veteran was assigned to Japan could be made if his complete unit, including company, was provided.

A March 2012 report of general information notes the Veteran reported he served in Japan with the 41st Infantry Division.  He reported they landed in Hiro and were in Hiroshima about 32 days after the bomb was dropped.  In a December 2012 substantive appeal, he reported he provided pictures to the MOPH employee referred to above that prove he was in Hiroshima .  He reported he served in Company C, 163rd Infantry Regiment, 41st Infantry Division, and was tasked with searching for various gun emplacements in Hiroshima shortly after the bomb was dropped.

The record does not reflect a further request for information sent to the NPRC after the Veteran provided the more specific information.  It also does not appear that ionizing radiation dose data were requested from the Department of Defense.  On remand, exhaustive development to corroborate or rebut the Veteran's theory of exposure to ionizing radiation is necessary.

In addition relevant treatment records appear to be outstanding.  In his June 2008 claim for service connection, the Veteran reported he was treated for lymphoma at a VA hospital in La Jolla, California beginning in June 1999.  In an April 2013 statement, a MOPH employee indicated the Veteran was receiving ongoing treatment for lymphoma and melanoma at the VA Medical Center (VAMC) in Long Beach, California and that an oncology appointment was scheduled for May 2013.  The only VA treatment records associated with the record are from January 2007 to 2009.  Outstanding records of VA evaluations or treatment for non-Hodgkin's lymphoma and skin cancer may contain pertinent information, and VA records are constructively of record.  Hence, such records must be secured.  Complete records from all private providers of evaluations or treatment the Veteran received for non-Hodgkin's lymphoma and skin cancer should also be secured.  Notably, in the June 2008 claim for service connection, the Veteran reported receiving treatment for melanoma at the Mission Park Clinic beginning in October 1988; records of such treatment are not associated with the record.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should advise the Veteran that the complete records of all evaluations or treatment he has received for non-Hodgkin's lymphoma and skin cancer are pertinent evidence, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from all private providers identified, including the Mission Park Clinic.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure complete clinical records of any VA evaluations or treatment the Veteran received for non-Hodgkin's lymphoma and skin cancer prior to January 2007 and from February 2009 to the present (to specifically include at a VA hospital in La Jolla, California, and at the Long Beach, California VAMC).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  The AOJ should advise the Veteran that he is not represented by the MOPH and ask him to submit any evidence that he participated in the occupation of Hiroshima directly to the AOJ. 

3.  The AOJ should arrange for exhaustive development to corroborate or rebut the Veteran's allegation that he participated in the occupation of Hiroshima, Japan.  The development must include a request for information as to whether the Veteran's duties with his assigned unit (reported to be Company C, 163rd Infantry Regiment, 41st Infantry Division) would have placed him in or within 10 miles of the city limits of Hiroshima, and obtaining a dosage assessment by the appropriate Department of Defense office.  The AOJ must then make a formal finding accepting or rejecting the Veteran's allegation of participating in the occupation of Hiroshima, Japan. 

4.  The AOJ should then process the claims in accordance with the guidelines in 38 C.F.R. § 3.311.

5.  The AOJ should thereafter arrange for any further development suggested by the evidence received (e.g., a VA examination, if a nexus to service, to include via exposure to radiation, is suggested by evidence received), and then review the entire record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.
§§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

